Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 2/28/2022.  Claims 1-15 are currently pending within this application.

Claim Rejections – 35 USC § 112
2.	The previous rejections of claims 5, 8, and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to amended claims filed on 2/28/2022.

Response to Arguments
3.	Applicant’s arguments regarding the claims have been fully considered but they are not persuasive.
	The Applicant argues that the previously applied Parashar reference does not disclose the amended limitation on “a pattern in which non-zero elements are arranged” because the Parashar reference applies multiple filters to the same body of input activations whereas in the specification for the instant application the filter of the main pattern is a filter selected based on a statistical weight of an operation amount occupied by each pattern where non-zero elements are arranged or a frequency for each pattern in which non-zero elements are arranged where the filter of the main pattern is a filter in 

Claim Rejections – 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parashar (NPL Document “SCNN: An Accelerator for Compressed-sparse Convolutional Neural Networks).

5.	As to claim 1, Parashar discloses an electronic device (Sparse SCNN accelerator shown in Figures 5 and 6) comprising: a memory (memory hierarchy/DRAM); and a processor (processing elements PE) configured to check an operation instruction for filtering input data of a neural network for each filter of a main pattern (pattern of filter weights) selected from a plurality of filters (groups of weights as shown in Figure 2) generated according to learning by the neural network, the main pattern being a pattern in which non-zero elements are arranged, and store the checked operation instruction in the memory (Pages 2-3, Page 4 Section A., Section III, Part B, Paragraphs 2 and 4, Page 6 Section IV, a sparse CNN accelerator includes a memory and processing elements that check instructions for filtering input data of an input activation plane using a plurality of 2-dimensional sliding windows which act as pattern recognition filters applied to each input activation channel such that the sets of filters are trained with supervision as weights for use within the neural network where once trained the filters are updated with learned weights to be used during subsequent convolutional operations and the instructions for performing the convolutional operations are stored and provided to the corresponding processing elements where filters having an arrangement of non-zero weights are fetched from the input storage array and delivered to the neural network model such that weight buffers deliver vectors of non-zero filter weights along with their coordinates embedded in a compressed format). 


7.	As to claim 5, Parashar discloses a communicator (communications channels and layer sequencer shown in Figures 5 and 6), wherein the processor transmits the operation instruction to another electronic device through the communicator, and the other electronic device performs a filtering operation by the filter of the main pattern by using the operation instruction (Page 6, Section IV, the PE array id driven by a layer sequencer to orchestrate the movement of weights and activations while being connected to the DRAM controller which can broadcast weights to the PE elements and stream activations to/from the PEs). 

8.	As to claim 6, Parashar discloses the processor checks optimization data in which zero elements are removed from the selected filter of the main pattern and an operation instruction corresponding to the optimization data, and stores the checked optimization data and operation instruction in the memory (page 5, Part B., the weight buffer delivers a vector of F non-zero filter weights along with each of their coordinated within the KxRxS region). 

9.	As to claim 7, Parashar discloses the processor performs a filtering operation by the filter of the main pattern by using the stored optimization data and an operation 

10.	As to claim 8, Parashar discloses all claimed subject matter as explained with respect to the above citations/explanations of claims 5 and 7.

11.	As to claims 9-10 and 13-15, Parashar discloses all claimed subject matter as explained with respect to the above citations/explanations of claims 1-2 and 5-7.

Claim Objections
12.	Claims 3-4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664